                                      Case:19-00835-jtg               Doc #:1 Filed: 03/05/19                  Page 1 of 19



    United States Bankruptcy Court for the:

    WESTERN DISTRICT OF MICHIGAN
I
' Case number (ni<nownj                                                        Chapter      11

                                                                                                                             □   Check rf this an
                                                                                                                                 amended filing




    Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptc
if more space is needed, attach a separate sheet to this form. On the top of any additlonai pages, write the debtor's name and case number (if known).
For more information, a separate document, /nsfrucf/ons for Bankruptcy Forms for Non-Individuals, is availabie.


    1.   Debtor's name                Die Tech Services, Inc.


    2.   Ail other names debtor
         used in the iast 8 years
         Include any assumed
         names, trade names and
         doing business as names


    3.   Debtor's federal
         Employer identification      XX-XXXXXXX
         Number (EIN)



    4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                     business


                                      2457 Waldorf Ct. NW
                                      Walker, Ml 49544
                                      Number. Street. City, State & ZIP Code                         P.O. Box. Number, Street. City, State & ZIP Code

                                      Kent                                                           Location of principal assets, if different from principal
                                      County                                                         place of business

                                                                                                     Number,. Street, City, State & ZIP Code


    5.   Debtor's website (URL)       www.dietechservjces.com



    6.   Type of debtor               H Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP).)
                                      □ Partnership (excluding LLP)
                                      □ Other. Specify;




    Official Form 201                          Voluntary Petition for Non-individuals Filing for Bankruptcy
                                        Case:19-00835-jtg                 Doc #:1 Filed: 03/05/19                     Page 2 of 19
Debtor     Die Tech Services, Inc.                                                                         Case number {if known)




7.    Describe debtor's business         A. Check one:

                                         □ Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         n Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
                                         □ Railroad (as defined in 11 U.S.C. § 101(44))
                                         □ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         □ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                         □ Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         B None of the above

                                         B. Check all that apply
                                         □ Tax-exempt entity (as described in 26 U.S.C. §501)
                                         □ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         □ Investment advisor (as defined in 15 U.S.C. §80t>-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://wvirw.uscourts.qov/four-diqit-national-association-naics-codes.
                                                   3544


      Under which chapter of the         Check one:
      Bankruptcy Code Is the             q Chapter 7
      debtor filing?                               ^
                                         □ Chapter 9
                                         B Chapter 11. Check all that apply.
                                                                  □   Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                      are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  □   The debtor is a small business debtor as defined in 11 U.S.C. § 101(510). If the debtor is a small
                                                                      business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                      statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                      procedure in 11 U.S.C. § 1116(1 )(B).
                                                                  □   A plan is being filed with this petition.
                                                                  □   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                      accordance with 11 U.S.C. § 1126(b).
                                                                  □   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                      Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                      attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                      (Official Form 201 A) with this form.
                                                                  □   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         □ Chapter 12



      Were prior bankruptcy                 No.
      cases filed by or against
      the debtor within the last 8       □ Yes.
      years?
      If more than 2 cases, attach a
      separate list.                                   District                                When                                 Case number

                                                       District                                When                                 Case number


10.   Are any bankruptcy cases           B No
      pending or being filed by a
      business partner or an             □ Yes.
      affiliate of the debtor?

      List all cases. If more than 1,
      attach a separate list                           Debtor                                                                   Relationship

                                                       District                                When                             Case number, if known




 Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
                                  Case:19-00835-jtg                  Doc #:1 Filed: 03/05/19                    Page 3 of 19
           Die Tech Services, Inc.                                                                  Case number {Kkn&wn)
           Name




11. Why is the case filed in     Check all that apply:
      this district?
                                 ■        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                 □        A bankruptcy case conceming debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or       g 1,^^
      re^^prope^^or person^^ □ Yes                     heiow for each property that needs immediate attention. Attach additional sheets if needed-
      property that needs
      immediate attention?                    Why does the property need Immediate attention? [Check all that apply.)
                                              D It poses or Is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?       _
                                              □ It needs to be physically secured or protected from the weather.
                                              □ It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                              □ Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                              □ No

                                              □ Yes.     insurance agency
                                                         Contact name




           Statistical and administrative information

13.   Debtor's estimation of               Check one:
      available funds
                                           B Funds will be available for distribution to unsecured creditors.
                                           □ After any administrative expenses are paid, no funds will be available to unsecured creditors.

14.   Estimated number of         □ 1^9                                             □ 1.000-5,000                              □ 25,001-50,000
      creditors
                                  ■ 50-99                                           □ 5001-10,000                              □ 50,001-100,000
                                  □ 100-199                                         □ 10,001-25,000                            □ More thani 00,000
                                  □ 200-999


15.   Estimated Assets            □ SO - $50,000                                    □ $1,000,001 -SlOmillion                   □ $500,000,001 -S1 billion
                                  O $50,001 -5100,000                               □ $10,000,001 -850 million                 □ $1,000,000,001 -SlObillion
                                  O $100,001 -$500,000                              □ $50,000,001 -S100 million                □ $10,000,000,001 - 350 billion
                                  ■ $500,001 - Si million.                          □ $100,000,001 - $500 million              □ More than $50 billion


16.   Estimated liabilities       □ $0-$50,000                                                                                 □ $500,000,001 -$1 billion
                                                                                    ■ $1,000,001 -$10 million
                                  □ 350,001 -$100,000                               □ $10,000,001 -$50 million                 □ $1,000,000,001 - $10 billion
                                  □ $100,001 -$500,000                              □ $50,000,001 -$100 million                □ $10,000,000,001 - $50. billion
                                  □ 3500,001 -$1 million                            □ $100,000,001 -3500 million               □ More than $50 billion




Official Form 201                            Voluntary Petition for Non-individuals Filing for Bankruptcy                                                   page 3
                                  Case:19-00835-jtg                Doc #:1 Filed: 03/05/19                    Page 4 of 19
Debtor   Die Tech Services, Inc.                                                                  Case number {if known)
         Name




         Request for Relief, Declaration, and Signatures


WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to S500.000 or
             imprisonment for up to 20 years, or both.. 18 U.S.C. §§ 152,1341,1519, and 3571.

17. Declaration and signature
   of authorized                 The debtor requests relief in accordance with the chapter of title 11. United States Code, specified in this petition.
   representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       ^
                                                   MM/DCMYYYY



                                                                                                         Kelly C. Darby
                                 Signature
                                   onature of.adff1onzea"representativex^
                                           of.adffli                                                     Printed name


                                 Title   President




18. Signature of attorney                                                                                 Dale Q?/qV/^o/t
                                                                                                                 MM/DD/^YYY


                                   ?n n_J-.-P'99       (P
                                 Printed name


                                 Miller Johnson
                                 Firm name


                                 45 Ottawa Avenue, Suite 1100
                                 Grand Rapids, Ml 49503
                                 Number. Street, City, State & ZIP Code;


                                 Contact phone     616-831-1700                  Email address      ecfpigginsj@millerjohnson.com


                                (P34495) Ml
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-lndividuats Filing for Bankruptcy                                                    page 4
                                    Case:19-00835-jtg                 Doc #:1 Filed: 03/05/19                   Page 5 of 19




Debtor name         Die Tech Services, inc.

United States Bankmptcy Court for the;            WESTERN DISTRICT OF MICHIGAN

Case number (if known)
                                                                                                                               □   Check If this Is an
                                                                                                                                   amended filing



Official Form 202

Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                          12/15
An individual who Is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING ~ Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519. and 3571.




                Declaration



       1 am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnerehip; or another
       Individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information Is true and correct:

        □        Schedule MB: Assets-Real and Personal Property (Official Form 206A/B)
        □        Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
        □        Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        □        Schedule G; Executory Contracts and Unexplred Leases (Official Fonn 206G)
        □        Schedule H: Codebtors (Official Form 206H)
        □        Summary of Assets and Liabilities for Non-Individuals (Official Fonn 206Sum)
        □        Amended Schedule
        g        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
        □        Other document that requires a declaration

       I declare under penalty of perjury that the foregoing Is true and correct.

        Executed on
                                                                  Signature of individual signjog'bn Behalf of debtor

                                                                  Kelly C. Darby
                                                                  Printed name


                                                                  President
                                                                  Position or relationship to debtor




Official Form 202                                          Declaration Under Penalty of Perjury for Non-Individual Debtors
Scfiware Copynghl (e! 199^2015 Best Case LLC - www.bestcase com                                                                              Best Case Bafinrupicy
                                          Case:19-00835-jtg                 Doc #:1 Filed: 03/05/19                        Page 6 of 19


 Fill in this information to identify the case:
 Debtor name Die Tech Services, Inc.
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                          Check if this is an
                                                MICHIGAN
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Precision Wire EDM                                              TRADE DEBT                                                                                               $61,947.64
 Service Inc
 3180 Three Mile Rd              616-453-4360
 NW
 Walker, MI 49534
 Dietech Services                                                TRADE DEBT                                                                                               $32,470.00
 India
 E-207, Brigade                  91-9845150149
 Gateway
 #26/1, Dr. Rajkumar
 Road
 Mallewsaram
 West Bangalore,
 India 560 055
 David Carl                                                      TRADE DEBT                                                                                               $25,771.00
 Machining, LLC
 f/k/a North Kent                616-636-4300
 Base
 109 N 3rd Street
 Sand Lake, MI 49343
 Dixon Global                                                    TRADE DEBT                                                                                               $25,350.00
 Enterprise(S) PTE
 Scotts Road,                    +65 81562765
 #24-10 Shaw Centre
 Singapore 228202
 China
 Custom Tooling                                                  TRADE DEBT                                                                                               $24,575.00
 Systems Inc
 3331 80th Avenue                616-748-9880
 Zeeland, MI 49464
 Ajacs Die Sales                                                 TRADE DEBT                                                                                               $17,636.14
 Corporation
 PO Box 9316                     616-452-1469
 Grand Rapids, MI
 49509




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case:19-00835-jtg                 Doc #:1 Filed: 03/05/19                        Page 7 of 19


 Debtor    Die Tech Services, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Pro Nexus Michigan                                              TRADE DEBT                                                                                               $16,980.00
 West, LLC
 171 Sully's Trail               866-596-3987
 Pittsford, NY 14534
 Rapid Tool &                                                    TRADE DEBT                                                                                               $12,900.00
 Machine LLC
 2051 E Condensery               989-291-0169
 Rd
 Sheridan, MI 48884
 Precise Engineering                                             TRADE DEBT                                                                                               $10,800.00
 LLC
 4675 40th Street SE             616-940-1184
 Grand Rapids, MI
 49512
 DWH, LLC                                                        TRADE DEBT                                                                                                 $8,998.75
 180 Monroe Ave NW
 Suite 2R                        616-233-0020
 Grand Rapids, MI
 49503
 Beene Garter LLP                                                TRADE DEBT                                                                                                 $8,863.05
 56 Grandville Ave
 SW                              616-235-5200
 Suite 100
 Grand Rapids, MI
 49503
 Timmer Cutting                                                  TRADE DEBT                                                                                                 $8,605.92
 Tools
 PO Box 441                      616-889-2535
 Hudsonville, MI
 49426-0441
 Database Design                                                 TRADE DEBT                                                                                                 $8,600.00
 13320 Valley Court
 Greenville, MI 48838            616-318-9108
 JWS Enterprises                                                 TRADE DEBT                                                                                                 $6,317.50
 LLC
 PO Box 96                       616-970-2535
 Allendale, MI 49401
 Business Advantage                                              **FOR NOTICING                                                                                             $5,990.00
 Company                                                         PURPOSES
 8 East Bridge Street            406-396-6978                    ONLY**
 Suite A-7
 Rockford, MI 49341
 Robert Half Finance                                             TRADE DEBT                                                                                                 $5,650.00
 & Accting
 PO Box 743295                   5650
 Los Angeles, CA
 90074-3295
 ERICKSON'S                                                      TRADE DEBT                                                                                                 $5,500.00
 INCORPORATED
 2217 LAKE AVENUE                231-744-1686
 MUSKEGON, MI
 49445


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case:19-00835-jtg                 Doc #:1 Filed: 03/05/19                        Page 8 of 19


 Debtor    Die Tech Services, Inc.                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 North Kent Weld                                                 TRADE DEBT                                                                                                 $4,975.00
 17247 Country Lane
 Sand Lake, MI 49343 616-799-0279
 River City                                                      TRADE DEBT                                                                                                 $4,583.45
 Mechanical
 5325-A Six Mile     616-785-1311
 Court NW
 Comstock Park, MI
 49321
 Complete                                                        TRADE DEBT                                                                                                 $4,434.04
 Automation
 Resources           616-263-9743
 12175 Northland
 Drive
 Cedar Springs, MI
 49319




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                     Case:19-00835-jtg                  Doc #:1 Filed: 03/05/19     Page 9 of 19




                                                               United States Bankruptcy Court
                                                                     Western District of Michigan
 In re       Die Tech Services, Inc.                                                                 Case No.
                                                                                   Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX




I, the President of the corporation named as the debtor in this case, hereby verify' that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:
                                                                        Kelly C. Darby/Presid^t
                                                                        Signer/Title     (y




Software Copyright (c) 1996-2018 Best Case. LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case:19-00835-jtg   Doc #:1 Filed: 03/05/19   Page 10 of 19


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




             AJACS DIE SALES CORPORATION
             PO BOX 9316
             GRAND RAPIDS MI 49509


             AMERICAN EXPRESS
             BOX 0001
             LOS ANGELES CA 90096-8000


             ARROWASTE INC
             PO BOX 828
             JENISON MI 49429


             BEENE GARTER LLP
             56 GRANDVILLE AVE SW
             SUITE 100
             GRAND RAPIDS MI 49503


             BETZ INDUSTRIES
             2121 BRISTOL AVENUE NW
             GRAND RAPIDS MI 49504-1403


             BUSINESS ADVANTAGE COMPANY
             8 EAST BRIDGE STREET
             SUITE A-7
             ROCKFORD MI 49341


             BWC STATE INSURANCE FUND
             OHIO BUREAU OF WORKERS' COMP
             PO BOX 89492
             CLEVELAND OH 44101-6492


             BYLINE BANK
             180 N LASALLE
             SUITE 300
             CHICAGO IL 60101


             BYLINE BANK
             ATTN: MIKE CASTLE
             9449 PRIORITY WAY W DRIVE
             SUITE 220
             INDIANAPOLIS IN 46240


             CAPITAL ONE BANK (USA), NA
             PO BOX 60599
             CITY OF INDUSTRY CA 91716-0599
Case:19-00835-jtg   Doc #:1 Filed: 03/05/19   Page 11 of 19



         CARR LANE MFG. CO.
         PO BOX 191970
         SAINT LOUIS MO 63119


         CHASE CARD SERVICES
         CARDMEMBER SERVICES
         PO BOX 94014
         PALATINE IL 60094-4014


         CINCINNATI INSURANCE COMPANY
         PO BOX 145620
         CINCINNATI OH 45250-5496


         CINTAS
         PO BOX 630910
         CINCINNATI OH 45263


         CITI CARDS
         PO BOX 9001016
         LOUISVILLE KY 40290-1016


         CITY OF GRAND RAPIDS
         TREASURER ROOM 220
         CITY HALL - WATER/SEWER
         300 MONROE AVENUE, NW
         GRAND RAPIDS MI 49503-2296


         CITY OF WALKER
         DANIEL M DEVRIES, TREASURER
         4243 REMEMBRANCE ROAD NW
         WALKER MI 49534-7502


         COMPLETE AUTOMATION RESOURCES
         12175 NORTHLAND DRIVE
         CEDAR SPRINGS MI 49319


         CONSUMERS ENERGY
         PO BOX 740309
         CINCINNATI OH 45274-0309


         CUSTOM TOOLING SYSTEMS INC
         3331 80TH AVENUE
         ZEELAND MI 49464
Case:19-00835-jtg   Doc #:1 Filed: 03/05/19   Page 12 of 19



         DATABASE DESIGN
         13320 VALLEY COURT
         GREENVILLE MI 48838


         DAVID CARL MACHINING, LLC
         F/K/A NORTH KENT BASE
         109 N 3RD STREET
         SAND LAKE MI 49343


         DAVID CARL MACHINING, LLC
         C/O MICHAEL J. TERBEEK
         WHEELER UPHAM PC
         250 MONROW AVE NW, SUITE 100
         GRAND RAPIDS MI 49503


         DIETECH SERVICES INDIA
         E-207, BRIGADE GATEWAY
         #26/1, DR. RAJKUMAR ROAD
         MALLEWSARAM
         WEST BANGALORE, INDIA 560 055


         DIXON GLOBAL ENTERPRISE(S) PTE
         SCOTTS ROAD,
         #24-10 SHAW CENTRE
         SINGAPORE 228202 CHINA


         DTS HOLDING, LLC
         2457 WALDORF COURT NW
         WALKER MI 49544


         DWH, LLC
         180 MONROE AVE NW
         SUITE 2R
         GRAND RAPIDS MI 49503


         EARTHLINK BUSINESS
         PO BOX 88104
         CHICAGO IL 60680-1104


         ERICKSON'S INCORPORATED
         2217 LAKE AVENUE
         MUSKEGON MI 49445


         EXTENDED STAY AMERICA-WORTHING
         7465 HIGH CROSS BLVD
         COLUMBUS OH 43235
Case:19-00835-jtg   Doc #:1 Filed: 03/05/19   Page 13 of 19



         GIPSON FABRICATION INC
         2151 CHICAGO DRIVE
         WYOMING MI 49544


         GRAND RIVER INSURANCE AGENCY
         DEPT 771715
         DETROIT MI 48277-1715


         GREAT LAKES HEAVY HAUL INC
         4813 SOLUTION CENTER
         CHICAGO IL 60677-4008


         HANSEN-BALK STEEL TREATING
         1230 MONROE AVENUE NW
         GRAND RAPIDS MI 49505


         HOOPER PRINTING
         PO BOX 182
         LOWELL MI 49331-0182


         IMPERIAL DESIGN PERSONNEL INC
         1958 WILSON AVE NW
         WALKER MI 49544


         INDEPENDENT BANK
         CARDMEMBER SERVICES
         PO BOX 790408
         SAINT LOUIS MO 63179-0408


         INTERNAL REVENUE SERVICE
         CENTRALIZED INSOLVENCY UNIT
         PO BOX 7346
         PHILADELPHIA PA 19101-7346


         JWS ENTERPRISES LLC
         PO BOX 96
         ALLENDALE MI 49401


         K DATA SYSTEMS LLC
         678 FRONT ST NW
         SUITE 003
         GRAND RAPIDS MI 49504
Case:19-00835-jtg   Doc #:1 Filed: 03/05/19   Page 14 of 19



         KDP RETIREMENT PLAN SRVCS INC
         3060 LAKE EASTBROOK BLVD SE
         GRAND RAPIDS MI 49512


         KELLY C. DARBY
         8388 RIVER RIDGE DRIVE
         COOPERSVILLE MI 49404


         KINTO CANADA LTD
         1756 WALKER ROAD
         WINDSOR ON N8W 3P4 CANADA


         KZ ENGINEERING LLC
         CLARKE K CRUMP
         1786 MORNING DEW DRIVE SW
         BYRON CENTER MI 49315


         MEIJER WEX FLEET
         WEX BANK
         PO BOX 6293
         CAROL STREAM IL 60197-6293


         MI DEPT OF TREASURY
         COLLECTION DIVISION/BANKRPTCY
         PO BOX 30168
         LANSING MI 48909-7668


         MICHIGAN DEPARTMENT OF LARA
         611 W OTTAWA STREET
         LANSING MI 48909


         MICHIGAN DEPT. OF TREASURY
         TAX COLLECTION ENFORCEMENT
         BANKRUPTCY SECTION
         TREASURY BUILDING
         LANSING MI 48922-0001


         MICHIGAN WIRE EDM SVCS INC
         1246 SCRIBNER NW
         GRAND RAPIDS MI 49504


         MJM AUTOMATION
         1211 OAKLEIGH NW
         GRAND RAPIDS MI 49504
Case:19-00835-jtg   Doc #:1 Filed: 03/05/19   Page 15 of 19



         MP COMPONENTS
         8499 CENTRE INDUSTRIAL DR
         BYRON CENTER MI 49315


         MSC INDUSTRIAL SUPPLY CO
         PO BOX 953635
         SAINT LOUIS MO 63195-3635


         MUTUAL OF OMAHA
          PAYMENT PROCESSING CENTER
         PO BOX 2147
         OMAHA NE 68103-2147


         NANCY E. BOURQUE
         5646 SKYWAY DRIVE NE
         COMSTOCK PARK MI 49321


         NEW PHASE DESIGN
         14210 CEDARWOOD AVE
         LAKEWOOD OH 44107


         NORTH KENT WELD
         17247 COUNTRY LANE
         SAND LAKE MI 49343


         PJF METROLOGY NORTH
         PO BOX 641
         ROCKFORD MI 49341


         PLASTIC MOLD TECHNOLOGY INC
         4201 BROADMOOR SE
         WALKER MI 49544


         PRECISE ENGINEERING LLC
         4675 40TH STREET SE
         GRAND RAPIDS MI 49512


         PRECISION PATTERN CO
         EDWARD J STERENBERG
         16303 QUINCY
         HOLLAND MI 49424


         PRECISION WIRE EDM SERVICE INC
         3180 THREE MILE RD NW
         WALKER MI 49534
Case:19-00835-jtg   Doc #:1 Filed: 03/05/19   Page 16 of 19



         PREMIER FINISHING INC
         3180 FRUIT RIDGE AVE NW
         WALKER MI 49544


         PRINCIPAL NATIONAL LIFE
            INSURANCE CO.
         THE PRINCIPAL FINANCIAL GROUP
         PO BOX 10499
         DES MOINES IA 50306-0499


         PRO NEXUS MICHIGAN WEST, LLC
         171 SULLY'S TRAIL
         PITTSFORD NY 14534


         PRODUCTION TOOL SUPPLY
         PO BOX 670587
         DETROIT MI 48267-0587


         PROMARK
         PO BOX 140108
         GRAND RAPIDS MI 49514-0108


         PURITY CYLINDER GASES INC
         PO BOX 9390
         GRAND RAPIDS MI 49509-0390


         R AND T OF WEST MICHIGAN INC
         6955 EAST PARIS INDUSTRIAL COU
         CALEDONIA MI 49316


         RAPID TOOL & MACHINE LLC
         2051 E CONDENSERY RD
         SHERIDAN MI 48884


         RIVER CITY MECHANICAL
         5325-A SIX MILE COURT NW
         COMSTOCK PARK MI 49321


         ROBERT HALF FINANCE & ACCTING
         PO BOX 743295
         LOS ANGELES CA 90074-3295


         RONALD L. BOURQUE
         5646 SKYWAY DRIVE NE
         COMSTOCK PARK MI 49321
Case:19-00835-jtg   Doc #:1 Filed: 03/05/19   Page 17 of 19



         SMALL BUSINESS ADMINISTRATION
         MICHIGAN DISTRICT OFFICE
         ATTN: DISTRICT COUNSEL
         477 MICHIGAN AVE ROOM 515
         DETROIT MI 48226


         STANDARD COMPUTER SYSTEMS, INC
         678 FRONT AVE NW
         SUITE 003
         GRAND RAPIDS MI 49504


         STATE OF MICHIGAN
         DEPARTMENT OF TREASURY
         LANSING MI 48929


         STATE OF MICHIGAN
         CORPORATIONS DIVISION
         PO BOX 30768
         LANSING MI 48909


         STATE OF MICHIGAN
         DEPARTMENT OF TREASURY
         DEPT. 77437
         PO BOX 77000
         DETROIT MI 48277-0437


         STATE OF MICHIGAN
         DEPARTMENT OF TREASURY
         C/O REVENUE & COLLECTIONS DIV
         PO BOX 30754
         LANSING MI 48909-8524


         STATE OF MICHIGAN UNEMPLOYMENT
         INSURANCE
         ATTN: BANKRUPTCY UNIT
         3024 W GRAND BLVD SUITE 12-100
         DETROIT MI 48202-6024


         TIMMER CUTTING TOOLS
         PO BOX 441
         HUDSONVILLE MI 49426-0441


         U.S. BANK
         PO BOX 790408
         SAINT LOUIS MO 63179-0408
Case:19-00835-jtg   Doc #:1 Filed: 03/05/19   Page 18 of 19



         U.S. SMALL BUSINESS ADMIN.
         STANDARD 7A LOAN GUARANTY
          PROCESSING CENTER
         6501 SYLVAN ROAD, SUITE 100
         CITRUS HEIGHTS CA 95610-5017


         UNIFIRST CORP.
         960 KEN-O-SHA INDUST. PARK DR
         GRAND RAPIDS MI 49508


         UNITED FASTENERS & SUPPLY LLC
         2716-B COURIER NW
         WALKER MI 49544


         VALAREE J. DARBY
         8388 RIVER RIDGE DRIVE
         COOPERSVILLE MI 49404


         VAN BAREN ACCOUNTING AND
          TAX CPA, PLLC
         5988 CLYDE PARK AVENUE
         WYOMING MI 49509


         VERIZON WIRELESS
         PO BOX 15062
         ALBANY NY 12212-5062


         VIGH LANDSCAPE MANAGEMENT
         2851 THREE MILE ROAD, NW
         GRAND RAPIDS MI 49534


         WOLVERINE SPECIAL TOOL INC
         1857 WALDORF ST NW
         GRAND RAPIDS MI 49544
                                    Case:19-00835-jtg                 Doc #:1 Filed: 03/05/19           Page 19 of 19



                                                              United States Bankruptcy Court
                                                                    Western District of Michigan
 In rc      Die Tech Services, Inc.                                                                        Ciise No.
                                                                                 Debtor{sl                 Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT(RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007,1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Die Tech Services, Inc. in the above captioned action, certifies that the following is
a (are) corporation(s). other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class ofthe corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:




    None [Check ifapplicable]




Date                                                                 John T>iggtng=|P34493)
                                                                     Sign^ire of Atlcroey-e^'^Tri'g^t
                                                                     bounsel for Die Tech Services, Inc.
                                                                     Miller Johnson
                                                                     45 Ottawa Avenue, Suite 1100
                                                                     Grand Rapids, Ml 49503
                                                                     616-831-1700 Fax:616-831-1701
                                                                     ecfpigginsj@millerjohnson.com




software CopyngW (c) 1996-2018 Best Case, LLC - vww.besTcsse.corn                                                           Hesi Case Bankruptcy
